{¶ 46}     I concur with the majority's determination that the evidence in the record supports the finding that appellant's membership in STRS should not have been terminated pursuant to former R.C. 3307.28. However, that is the extent of the analysis under former R.C. 3307.28. The analysis should not include any unintended benefit appellant may have received. The equities of the case should be left to any further causes of action that STRS may have against other individuals or entities, including Scullion, the depository bank, or even appellant.